The
Chief Justice
and
Judge Marshall
concurred in the judgment, dismissing the writ of error, in this case. Judge Ewing, dissenting, delivered their decision, and his own opinion, as follows.
It is the opinion of a majority of .the Court, that, as the possession has been recovered by John Doe, on one of the demises in the declaration, that a writ of error will not lie in his name, in behalf of any of any of the lessors, on any other demise, for an error in the Court in instructing the jury, that a recovery could not be had upon any other demise. That, as the lessors have joined in the suit, and the possession of the whole tract has been recovered, though, upon any one demise, they have attained the object of their suit, and when let into possession, can hold according to their title, and have no right to complain.